Order, entered July 7, 1969, unanimously modified on the law, without costs and disbursements, to dismiss the proceeding insofar as it is maintained to punish General Home Products Corporation (Home Products) for contempt in the alleged violation of the temporary injunction order, and the said order, entered July 7, 1969, otherwise affirmed, without costs and disbursements. The order to show cause instituting the proceeding was, by its terms, required to be served upon Home Products and valid service in accordance with such requirement was essential to the acquiring of jurisdiction by the court. (See Judiciary Law, § 761; Stark v. Kessler, 277 App. Div. 1122.) The lack of due service was duly urged by Home Products, which is a foreign corporation. We conclude that it appears as a matter of law that service upon Irving H. Lasky did not constitute service on a managing or general agent or other person qualified by law to receive service of papers in behalf of a foreign corporation. (See CPLR 311.) Concur — ■ Stevens, P. J., Eager, Tilzer, Nunez and Steuer, JJ.